DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2018/019947 filed February 27, 2018.
In view of the preliminary amendment filed August 26, 2019, claims 1-10 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 6), in the recitation “0 as measured”, what does “0” mean?
Claim 4 (line 2-3), the recitation “an absolute weight average molecular weight” is considered indefinite. Different experimental methods of measuring “absolute weight average molecular weight” can yield different value. Without indicating the method of obtaining the measurement, one of ordinary skill in art would not be able to know how not to infringe the invention being claimed.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,836,852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of instant application are merely rearrangement of the features recited in claims 1-10 of U.S. Patent No. 10,836,852 B2. Motivated by the expectation of success of preparing the composition disclosed in claims 1-10 of U.S. Patent No. 10,836,852 B2, it would have been obvious to one of ordinary skill in art to obtain the invention of claims 1-10 of instant application after reading the claims of U.S. Patent No. 10,836,852 B2.

Allowable Subject Matter
6.	Claims 1-10 would be allowable if the 112 rejection and ODP rejection are overcome.

As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Malakoff et al. (US 2013/0266786 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Malakoff et al. disclose ethylene-based polymers having MFR2 (I2) of 0.1 to 5.0 g/10min, and MWD of 2.0 to 4.5, there is inadequate teaching in Malakoff et al. to teach the “ADF IR being from 0.230 to 0.260 for molecular weight up to 15,000 g/mol” being claimed.  As evident by applicants’ specification (page 27, line 6-21, Table 3, 4), which clearly indicates in Tables 3, 4 that ethylene-based polymeric resins having substantially identical MFR2 (I2) and MWD can possess different ADF IR characteristics. Therefore, the examiner does not have any basis to believe that the claimed “MFR2 of 0.1 to 5.0 g/10min, and MWD of 2.0 to 4.5” of claim 1 can be an inherent property possessed by the ethylene-based polymers disclosed in Malakoff et al.  Further, applicants’ specification (page 27, line 6-21, Table 3, 4) also has presented comparative data which adequately demonstrate the criticality of the “ADF IR values being from 0.230 to 0.260 for molecular weight up to 15,000 g/mol” feature of claim 1 for obtaining ethylene-based polymeric resin compositions that are useful as cast films and thicker cast sheets, while outside of the claimed ADF IR range the ethylene-based resin would not be usable.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
February 25, 2021